- Prepared by EDGARX.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant☑ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☑ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 TOR Minerals International, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant Payment of Filing Fee (Check the appropriate box): ☑ No fee required ☐ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11 ☐ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: TOR MINERALS INTERNATIONAL, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MAY 6, 2016 The annual meeting of stockholders of TOR Minerals International, Inc., a Delaware corporation, will be held at the Omni Corpus Christi Bayfront Hotel (Aransas Room, Third Floor), 707 N. Shoreline, Corpus Christi, Texas, on Friday, May 6, 2016, at 9:00 a.m., local time, for purposes of taking the following actions: To elect seven (7) members to the Board of Directors. To ratify the appointment by our Board of Directors of BDO USA, LLP as our independent auditors for the fiscal year ending December 31, 2016. To consider an advisory vote on executive compensation. To transact such other business as may properly come before the meeting. The Board of Directors established the close of business on March 21, 2016 as the record date for determining stockholders entitled to notice of and to vote at the meeting. BY ORDER OF OUR BOARD OF DIRECTORS April 1, 2016 Barbara Russell, Corporate Secretary YOUR VOTE IS IMPORTANT Even if you plan to attend the meeting, we urge you to mark, sign and date the enclosed proxy and return it promptly in the enclosed envelope. PROXY STATEMENT TABLE OF CONTENTS Page General Matters 1 Principal Stockholders 2 Proposal One: Election of Directors 4 Nominees for Election at this Meeting 4 Director’s Compensation 7 Section 16(a) Beneficial Ownership Reporting Compliance 8 Committees of Our Board 8 Audit Committee 8 Report of the Audit Committee 9 Executive Compensation 10 Compensation and Incentive Plan Committee 10 Management – Executive Officers 13 Summary Compensation Table 14 Outstanding Equity Awards at Fiscal Year-End 15 Executive Committee 16 Nomination of Directors 16 Principal Accountant Fees and Services 17 Stockholder Communication with our Board of Directors 18 Code of Ethics 18 Security Ownership of Management 19 Proposal Two: Ratification of Appointment of Independent Registered Public Accounting Firm for the Year Ending December 31, 2016 21 Proposal Three: Advisory vote on Executive Compensation 22 Stockholder Proposals 23 Other Matters 23 TOR MINERALS INTERNATIONAL, INC. 722 Burleson Street Corpus Christi, Texas 78402 PROXY STATEMENT This proxy statement and the accompanying proxy are furnished by the Board of Directors of TOR Minerals International, Inc. (“TOR”, “we”, “us”, “our”, or “Company”) in connection with the solicitation of proxies by our Board of Directors to be used at the 2016 Annual Meeting of stockholders of our Company (the “Annual Meeting”) to be held at 9:00 a.m. (local time) on May 6, 2016, at the Omni Corpus Christi Bayfront Hotel (Aransas Room, Third Floor), 707 N. Shoreline, Corpus Christi, Texas, and at any adjournment thereof. We intend to mail this proxy statement and enclosed proxy card on or about April 1, 2016 to stockholders entitled to vote at the Annual Meeting. The complete mailing address of our principal executive offices is listed below: 722 Burleson Street, Corpus Christi, Texas 78402 Our Company will bear the cost of soliciting the proxies. In addition to soliciting proxies by mail, we may solicit proxies by personal interview, telephone or telegram through directors, officers and employees of our Company. Our Company expects to reimburse brokers or other persons for their reasonable out-of-pocket expenses relating to forwarding proxy materials to any beneficial owners. Proxies may be revoked any time prior to exercise by the following three methods: (1) furnishing written notice to the Company’s Secretary; (2) submitting a later dated proxy; and (3) voting in person at the meeting. Written notice must be received at or prior to the Annual Meeting to effectively revoke. Properly executed proxies in the accompanying form, received in due time and not previously revoked, will be voted at the Annual Meeting or any adjournment thereof, as specified by such person giving the proxy. If no specification is made, the shares represented by the proxy will be voted in favor of the proposals shown thereon. ATTENDANCE AT MEETING All of our stockholders of record at the close of business on March 21, 2016 are entitled to receive notice of and to vote at the Annual Meeting. At the close of business on March 21, 2016, there were 3,014,022 outstanding shares of our common stock, par value $1.25 per share (the “Common Stock”). Each share is entitled to one vote per share in person or by proxy. The Common Stock is the only class of capital stock outstanding and entitled to vote at the Annual Meeting. For purposes of transacting business at the Annual Meeting, the holders of a majority of the total shares of Common Stock issued and outstanding and entitled to vote at the meeting will constitute a quorum, whether present in person or represented by proxy. Abstentions and broker non-votes count toward the total number of shares present at the meeting; accordingly, they count toward establishing a quorum. Broker non-votes, however, will not count toward the total number of shares voted for or against any proposed matters, and for this reason, such shares will not affect the outcome of the vote. Abstentions on a particular item, except for the election of directors, will be counted as present and entitled to vote for purposes of any item on which the abstention is noted, thus having the effect of a “no” vote to that proposal. With regard to the election of directors, votes may be cast in favor of or withheld from each nominee, and votes withheld will be excluded entirely from the vote and will have no effect. The annual report to stockholders covering our fiscal year ended December 31, 2015 includes audited consolidated financial statements. We have furnished the 2015 Annual Report on Form 10-K to all stockholders. The 2015 Annual Report on Form 10-K does not form any part of the material for solicitation of proxies. 1 PRINCIPAL STOCKHOLDERS The following table sets forth information with respect to those persons who, to our knowledge, owned or who may be deemed to have beneficially owned, more than five percent of our Common Stock, in each case, as of March 21, 2016: Beneficial Owner Shares of Common Stock Beneficially Owned (1) Total Number Percent 5% Stockholders (excluding executive officers and/or directors) Paulson Ranch, Ltd 8580 Woodway Drive Houston, TX 77063 807,141 (2) 25.2% The Hartman Family Revocable Trust c/o Hartman & Associates, Inc. 3345 Bee Cave Road, Suite 203 Austin, TX 78746 404,813 (3) 13.0% The Douglas MacDonald Hartman Family Irrevocable Trust c/o Hartman & Associates, Inc. 3345 Bee Cave Road, Suite 203 Austin, TX 78746 408,080 (4) 13.1% Mark A. Graber 56 Oakwell Farms Parkway San Antonio, TX 78218 293,046 (5) 9.5% (1) Beneficial ownership as reported in the above table has been determined in accordance with Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended. (2) Paulson Ranch Management, L.L.C., a Texas limited liability company, is the general partner of Paulson Ranch, Ltd. Mr. Bernard A. Paulson, a member of our Board of Directors, has sole voting power for Paulson Ranch Management, L.L.C. and is Trustee of the Joan Lee Paulson Family Trust. The principal business of Paulson Ranch, Ltd. is investment in securities. Paulson Ranch, Ltd. disclaims beneficial ownership of the 3,000 shares held directly by
